On Appellant’s Motion for Rehearing.
DAVIDSON, Judge.
Appellant urges that the facts introduced upon the hearing of -the motion for new trial show that the jury, after retiring to deliberate upon the case, received other testimony and that, under the provisions of Sec. 7 of Art. 753, C.C.P., a new trial should have been awarded.
Nowhere in the motion for new trial do we find an assignment by which it may be said that the State or the trial court was placed upon -notice that appellant was relying upon such fact for a new trial.
In Harvey v. State, Tex.Crim.App., 201 S.W.2d 42, we endeavored to make it clear that where jury misconduct is relied upon for a new trial reasonable notice must be given of such fact in -the motion for new trial.
The motion for rehearing is overruled.
Opinion approved by the Court,